Citation Nr: 0733571	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from June 1985 to 
June 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2007.  A 
transcript of that hearing is of record.

The veteran contends that in approximately July or August of 
1986, he was on a land navigation training course in the 
jungle and was going down a steep grade when he fell down a 
ravine into a creek bed and was knocked unconscious for a 
short period of time.  At his August 2007 Board hearing, the 
veteran stated that he did not go to the infirmary following 
this incident, but noted that he sought treatment six months 
after he was discharged from the military when he went to see 
an orthopedic surgeon.  The veteran believes that this in-
service incident is the origin of his current back problems 
and states that immediately following this incident he began 
to have cramping in his low back and shooting pains down his 
legs.

The service medical records (SMRs) contain an entry dated 
March 11, 1988, noting that the veteran presented with 
complaints of back pain for the past six months.  The veteran 
stated that the pain was present every day, but he denied any 
trauma and stated that he had never been seen for complaints 
of back pain in the past.  The examiner noted a good range of 
motion, with complaints of moderate pain, a normal gait, a 
pelvic tilt, scoliosis, and pain on palpitation at the L-4 
and L-5 area.  The veteran was assessed with pain in the 
lumbar spine secondary to scoliosis and pelvic tilt.  

An entry in the SMRs dated only a few days later (March 15, 
1988) again noted no specific back trauma, but stated that 
the veteran presented with a complaint that his back hurt 
when he bent over and when he woke up in the morning, and he 
stated that his pain had gradually increased over the past 
six months.  The veteran reported that although the pain was 
bothersome, it was not incapacitating.  On examination, the 
examiner noted that no scoliosis or lordosis was present, and 
range of motion was without restriction in all planes; there 
was slight tenderness to palpitation over his right flank 
near L3-L4, and the examiner noted that no muscle spasms were 
present.  The veteran's June 1985 entrance examination and 
his May 1989 discharge examination both contain clinical 
findings noting a normal spine. 

The record also contains an MRI dated in December 1993, 
noting that the veteran reported with low back pain with 
radiculopathy and numbness.  The examiner noted that the 
marrow signal intensities, lumbar lordosis and body heights 
were maintained, but the examiner noted mild narrowing of the 
disc space at L5-S1 with disc desiccation; and noted that the 
central midline subligamentous protrusion was small in size 
and did not appear to exert a mass effect at the L5-S1 level.  
The examiner gave an impression of disc desiccation and small 
midline subligamentous protrusion at L5-S1; and bulging 
annulus at L4-5.

A discharge summary by A.H., M.D. dated in November 2000 
noted a discharge disposition of lumbar disc displacement, 
and noted a past medical history significant for 
osteoarthritis in the lumbar spine secondary to trauma and 
resulting in shooting pain bilaterally.

The next MRI of the lumbar spine was not until December 2004 
where the examiner stated that he believed that there was a 
small left paracentral disc herniation at L5-S1 and probably 
also an annular tear present at this location and also at L4-
5.  An MRI dated in January 2005 gave an impression of 
degenerative disc disease and degenerative changes at L4-5 
and L5-S1.  The examiner also noted high signal changes in 
the posterior aspect of the disc consistent with an annular 
tear; and mild narrowing of the lateral recesses and neural 
foramina bilaterally at L4-5 and L5-S1 from the disc 
protrusions and small osteophytes.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, there is clearly evidence of a current back disability, 
including degenerative disc disease and degenerative changes 
at L4-5 and L5-S1.  The record also contains service medical 
records dated in March 1988 noting that the veteran presented 
complaining of back pain that had been bothering him over the 
past six months and assessing him with pain in the lumbar 
spine secondary to scoliosis and pelvic tilt.  Four days 
later, another service record noted that the veteran 
presented stating that his back hurt when he bent over and 
when he woke up in the morning, and he noted that his pain 
had gradually increased over the past six months.  At this 
examination, the examiner noted that no scoliosis was 
present.  The Board finds it curious that the March 11, 1988 
entry in the service medical records assessed the veteran 
with pain in the lumbar spine secondary to scoliosis and 
pelvic tilt; while an entry dated just four days later noted 
that no scoliosis was present.  Because of this discrepancy, 
the Board cannot properly assess the etiology of the 
veteran's in-service back pain by examining the service 
medical records.

In addition, despite a current back disability, and 
complaints related to back pain in service, there is no 
medical evidence of record that provides an opinion as to 
whether the veteran's currently diagnosed back disability is 
attributable to the documented in-service back pain or to the 
trauma he experienced when he fell in the summer of 1986.  A 
VA examination to determine whether his currently diagnosed 
back disability is related to his military service is 
required.  The Board points out that although the RO focused 
on the fact that no in-service back injury or accident was 
documented, the veteran is still entitled to an assessment as 
to whether any disease process involving the back began while 
he was in the military and is related to his current 
disability.

The Board also notes that during the hearing conducted in 
August 2007, the veteran noted that a Dr. C. at Columbus 
Neurology stated that his current back disability could be a 
result of his military service, and that this statement was a 
part of the record.  However, after examining the record, the 
Board notes that although there 


are medical records in the file from Columbus neurology and 
MRIs that note W.C., M.D. as the attending physician, none of 
these records contains a statement connecting the veteran's 
current back disability to service.  

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a VA examination 
in order to determine whether his current back disability is 
attributable to his military service.  Accordingly, the 
appellant's case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared spine treatment records 
and records of treatment for any related 
neurologic disabilities.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.  Specifically, the veteran 
should identify the name and address of 
the orthopedic surgeon that he mentioned 
as having treated him 6 months after he 
left military service; and the AOJ should 
attempt to obtain additional records from 
Dr. C. of Columbus Neurology that might 
contain a nexus opinion.  The veteran 
should be given opportunity to submit 
such a nexus opinion.

2.  The veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current low 
back disability is attributable to the 
veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
attributable to military service.  The 
in-service complaints and the in-service 
injury recounted by the veteran should be 
taken into account.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

3.  The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issue on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

